DocuSign Envelope ID: 75D33304-804C-40DC-8AFF-FE390EFACD37




       1    Stephen D. Finestone (125675)
            Jennifer C. Hayes (197252)
       2    Ryan A. Witthans (301432)
            FINESTONE HAYES LLP
       3    456 Montgomery Street, 20th Floor
            San Francisco, California 94104
       4    Tel. (415) 421-2624
            Fax (415) 398-2820
       5    sfinestone@fhlawllp.com

       6    Attorneys for Debtor
            Munchery, Inc.
       7

       8                               UNITED STATES BANKRUPTCY COURT
       9                               NORTHERN DISTRICT OF CALIFORNIA
     10                                        SAN FRANCISCO DIVISION
     11      In re                                                  Case No. 19-03232
     12
             MUNCHERY, INC.                                         Chapter 11
     13
             Debtor.                                                DECLARATON OF DOMINIC J.
     14                                                             TROILO IN SUPPORT OF BREAK
                                                                    UP FEE IN CONNECTION WITH
     15                                                             DEBTOR’S MOTION FOR SALE
                                                                    OF ASSETS FREE AND CLEAR OF
     16                                                             LIENS

     17                                                             Date: April 18, 2019
                                                                    Time: 3:00 p.m.
     18                                                             Place: 450 Golden Gate Ave, 16th Floor
                                                                           San Francisco, CA 94102
     19

     20

     21
                     I, Dominic J. Troilo, declare as follows:
     22
                     1.      I am the Vice President of Procurement, North America and Latin America of
     23
            Gate Gourmet, Inc., the proposed purchaser (the “Purchaser”) of certain of the Debtor’s assets
     24
            pursuant to the Debtor’s Motion for Sale of Assets to the Highest and Best Bid Free and Clear
     25
            of Liens, Claims and Encumbrances (the “Sale Motion”).
     26

     27              2.      I submit this declaration to provide information of the costs and expenses of the
     28     Purchaser, as of the date hereof, in support of the breakup fee of $150,000.00 (the “Breakup
            TROILO DEC RE SALE MOTION                                                                   1
            Case: 19-30232         Doc# 97      Filed: 03/29/19   Entered: 03/29/19 15:42:38       Page 1 of 2
DocuSign Envelope ID: 75D33304-804C-40DC-8AFF-FE390EFACD37




       1    Fee”) set forth in the Asset Purchase Agreement between the Debtor and the Purchaser dated as

       2    of March 19, 2019 (the “APA”).

       3             3.      Except as otherwise indicated, all facts set forth in this Declaration are based

       4    upon my personal knowledge, my review of relevant documents maintained under my general

       5    supervision and control in the ordinary course of business, my review of the Debtors’ records

       6    and business through Purchaser’s due diligence effort or my opinion based upon my

       7    experience, knowledge and information concerning the operations and financial affairs of Gate

       8    Group, Purchaser and its affiliated companies. If I were called upon to testify, I would testify

       9    competently to the facts set forth in this Declaration. I am authorized to submit this

     10     Declaration.

     11              4.      As of the date hereof, due diligence costs relating to the APA are as follows:

     12     K&L Gates LLP legal fees (approximately $51,000.00 with an estimated cost of $60,000.00);

     13     MCA Architects costs (first invoice of $47,652.00 with further invoices expected); travel costs

     14     for Adam Harvey, Director, Fleet, Facilities and Assets at Purchaser ($4,971.00); travel costs,

     15     Kevin Levett, Regional Executive Chef at Purchaser ($1,722.00); and IEH Laboratories &

     16     Testing Group for biological testing costs ($8,000.00), for a total cost to date of $113,346 with

     17     costs expected to exceed the Breakup Fee by the time of the auction for the sale of the assets

     18     which are the subject matter of this motion.

     19              5.      I declare under penalty of perjury under the laws of the United States of

     20     America that the foregoing is true and correct.

     21

     22              Executed this ____
                                   29   day of March 2019 at Reston, Virginia.

     23                                                      ______________________________

     24                                                      Dominic J. Troilo

     25

     26

     27

     28

            TROILO DEC RE SALE MOTION                                                                    2
            Case: 19-30232         Doc# 97      Filed: 03/29/19    Entered: 03/29/19 15:42:38        Page 2 of 2
